 Case 8:19-cv-01856-VMC-AEP Document 10 Filed 08/26/19 Page 1 of 3 PageID 43



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 PATRICIA KENNEDY,                                )
                                                  )
                  Plaintiff,                      )
                                                  )
 v.                                               )
                                                  )        Civil Action No. 8:19-cv-01856
 DTDT II, Inc.,                                   )
                                                  )
                  Defendant.                      )
                                                  )
                                                  )

      UNOPPOSED MOTION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO
                              COMPLAINT

        Defendant DTDT II, Inc. (“DTDT” or “Defendant”) respectfully moves for a brief extension

of time to and including September 11, 2019, to answer, move or otherwise respond to Plaintiff’s

Complaint, and states the following in support:

        1.        Plaintiff filed the Complaint on July 30, 2019 and served Defendant with the

Summons and Complaint on August 7, 2019. Accordingly, DTDT is due to respond to the Complaint

on or before August 28, 2019.

        2.        When an act may or must be done within a specified time, the Court may, for good

cause, extend the time, with or without motion or notice, if the request is made before the original

time or its extension expires. See Fed. R. Civ. P. 6(b).

        3.        This request is being made before the original deadline expires.

        4.        Defendant’s counsel is in the process of intaking and reviewing Defendant’s files

relevant to the underlying litigation. In order to fully investigate and formulate an appropriate

response(s) to the Complaint on behalf of the Defendant, counsel for Defendant requests a brief


                                                   1                                     www.jet.law
                                                                                 Employment Attorneys
 Case 8:19-cv-01856-VMC-AEP Document 10 Filed 08/26/19 Page 2 of 3 PageID 44



extension of time, up to and including September 11, 2019, to respond to Plaintiff’s Complaint.

Furthermore, counsel for the parties are engaging in early discussions to determine if amicable

resolution is possible.

       5.        This extension is not being sought for the purposes of delay, nor will this brief

extension prejudice any party to the litigation.

         6.      The undersigned has discussed the subject matter of this Motion with Plaintiff’s

 counsel, who is not opposed to the relief sought herein.

       WHEREFORE, DTDT II, Inc. respectfully requests an extension of time up to and including

September 11, 2019, to answer, move or otherwise respond to Plaintiff’s Complaint.

                   CERTIFICATION OF CONFERENCE WITH COUNSEL
       Pursuant to Local Rule 3.01(g), the undersigned counsel certifies that he conferred with

Plaintiff’s counsel regarding the subject matter of this motion, and Plaintiff is not opposed to the

relief sought herein.

       Dated: August 26, 2019
                                             Respectfully submitted,
                                             By: /s/ Jesse Unruh
                                                  Jesse Unruh, FL Bar # 93121
                                                  JET DOT LAW, PLLC
                                                  12249 Science Drive
                                                  Suite 155
                                                  Orlando, FL 32826
                                                  (407) 494-0135
                                                  www.jet.law
                                             Attorney for Defendant DTDT II, Inc.




                                                   2                                  www.jet.law
                                                                              Employment Attorneys
Case 8:19-cv-01856-VMC-AEP Document 10 Filed 08/26/19 Page 3 of 3 PageID 45



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 26, 2019, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system will which send a notice of electronic filing

to the following: Philip Michael Cullen, III at cullenIII@aol.com, 621 S Federal Hwy, Suite 4,

Ft. Lauderdale, FL 33301.

                                            /s/ Jesse Unruh
                                            Jesse Unruh




                                               3                                   www.jet.law
                                                                           Employment Attorneys
